Celebrezze, C. J.,
dissenting. R. C. 5711.18 states that in valuing personal property used in a business, depreciated book value “shall be taken as the true value of such property,unless the assessor finds that such***value is greater or less than the then true value of such property in money.” (Emphasis added.)
The language in R. C. 5711.18 is mandatory in nature. The book value shall be used unless the assessor determines otherwise. By so providing, the General Assembly clearly intended that only an assessor could place a value, other than the book value, on the property.
In the case at bar the book value of the property in the hands of the purchaser for federal income tax purposes was $39,100. The Tax Commissioner chose to use this figure. The Board of Tax Appeals reversed and ordered that the value reported by the taxpayer be used instead. Under the facts herein, even this amount may well be excessive.
R. C. 5711.01 defines the term “assessor,” as it applies to R. C. Chapter 5711, to include the Tax Commissioner but makes no mention of the Board of Tax Appeals. The General Assembly in its wisdom deemed that any change in value was more appropriately made by the Tax Commissioner and as a consequence entrusted that duty to him and not the board.
Although the Board of Tax Appeals could reverse the decision of the Tax Commissioner, R. C. 5711.18 requires that the cause be remanded for revaluation by the Tax Commissioner. There is no provision under this statute for the Board of Tax *314Appeals to revalue the property and for this reason I respectfully dissent.
Herbert, and P. Brown, JJ., concur in the foregoing dissenting opinion.